DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on December 16, 2021, has been received and entered.



Claim Disposition

3.	 Claims 2 and 23 has been cancelled.  Claims 1, 3-22 and 24 are pending. Claims 1 and 3-14 are under examination. Claims 15- 22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.



Claim Objection

4.	Claims 4-9 and 12 are objected to for the following informalities:
Claims 4-9 and 12 are objected to because they depend from a rejected base claim.
Appropriate correction is required. 




Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 1, 3, 10-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description 
The claimed invention is directed to “a chimeric PC-FVII’ and the claimed invention is devoid of a structure and function thus not adequately described (see for example, claim 1). No correlation is made between structure and function. It is noted that claims 4-8 recite a specific structure for the parts of the chimeric protein of claim 1 and claims 9 and 12 recites the structure of the chimeric protein, however, instant claim 1 needs to stand on its own. The art generally acknowledges that several different genes can encode the same protein, yet the claimed invention is devoid of a specific structure. As no structure-function correlation is made, the claimed invention is directed to a large genus.
The claimed invention is overly broad and encompasses a large variable genus of proteins, for example, there is no indication that the FVII is human and the art recognizes variants and variations across species. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




Response to Arguments

6.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejection of record under 35 USC 112, first paragraph remains for the reasons stated above and herein. Applicant traverses the rejection and state that claim 1 has been amended to state that the PC-FVII protein comprises a light and heavy chain. This argument is not persuasive because claim 1 remains a genus claim since no specific structure is provide for the protein. The art recognizes that variants can exist such a human origin or synthetic or other species such as porcine. Therefore, the claimed invention is not adequately described and the rejection remains.


Conclusion

7.	No claims are presently allowable.


8.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 
/HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652